Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3113 Filed 12/04/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 15-20351

Manawar Javed,                               Sean F. Cox
                                             United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Manawar Javed (“Defendant”) was convicted of

Conspiracy to Commit Health Care Fraud and Wire Fraud and was sentenced to 121 months of

imprisonment. The matter is before the Court on Defendant’s Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel

coronavirus pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve

the remainder of his sentence at home because he is concerned that he could contract the virus.

The Court concludes that a hearing is not warranted and orders that the motion will be decided

based upon the briefs. As explained below, the Court shall DENY the motion.

                                        BACKGROUND

       In this criminal case, Defendant pleaded guilty to Conspiracy to Commit Health Care

Fraud and Wire Fraud, in violation of 18 U.S.C. §§ 1343, 1347, and 1349. This Court sentenced

Defendant to a term of 121 months of imprisonment. (See ECF No. 190, Judgment).

       This Court imposed sentence upon Defendant on October 7, 2016. Before doing

so, this Court carefully considered the applicable § 3553(a) factors as they relate to Defendant
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3114 Filed 12/04/20 Page 2 of 8




and discussed them on the record:

               Sir, you pled guilty to Count One, conspiracy to commit healthcare fraud
       and wire fraud with a Rule 11 on March 18th of this year, 2016.
               In a moment, I'm going to impose a sentence sufficient but not greater
       than necessary to comply with the purposes set forth under 18 U.S.C. Section
       3553(a).
               I’ve considered the nature and the circumstances of this offense. You
       were involved in a conspiracy. You were an important part of the conspiracy.
       Obviously, looking at your education, you have a degree of sophistication in
       business, setting up businesses, running businesses, which I’m sure were of great
       value to the success of this illegal conspiracy that stole millions, millions of
       dollars from, it is true, the United States government, but actually it wasn’t
       necessarily the United States government.
               It was from people, poor people, people that can’t really afford good
       medical care. They have to go to the government because they don’t make
       enough money to get quality medical care. You stole millions of dollars from the
       poor. Not the rich. Not the middle class. From the poor of the United States.
       Millions of dollars.
               It’s worse than breaking into somebody’s home in Bloomfield Hills and
       stealing from them. You stole from the people that can least afford it, that need
       this medical care, need the government’s help.
               And as I told Mr. -- Ms. Shivpuri and your attorneys in chambers, is that
       the government has a figure of 75 million –- no, it’s more than that, that
       healthcare fraud costs this country, costs the poor of this country. And it is an
       epidemic.
               Beginning in approximately August 2008, continuing through to June
       2015, you willfully conspired with others to commit healthcare fraud and wire
       fraud. You, along with your brother and co-conspirator Tahir, owned or were
       associated with multiple healthcare-related companies in the Eastern District of
       Michigan and elsewhere, including At-Home Network, At-Home Hospice, A+
       Hospice. You and your co-conspirators, Tahir and Tariq, along with others,
       would maintain Medicare provider numbers for the Tahir companies to submit
       Medicare claims for the cost of in-home physical therapy, occupational therapy,
       skilled nursing, hospice and other services.
               You, along with the co-conspirators, would often provide kickbacks,
       bribes, and other inducements to, quote, unquote, marketeers, in exchange for the
       marketeers obtaining referrals of Medicare beneficiaries to the Tahir companies
       for purported home healthcare, hospice and other services. You, as well as your
       other co-conspirators, would offer and provide kickbacks, bribes, to physicians,
       including Alam and Ataya for the purposes of inducing these physicians to refer
       Medicare beneficiaries to the Tahir companies for quote, unquote, healthcare,
       hospice and other services.
               The physicians would in turn refer Medicare beneficiaries to the Tahir

                                               2
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3115 Filed 12/04/20 Page 3 of 8




      companies for purported home healthcare and hospice services and bill for
      services purportedly provided to Medicare beneficiaries, when many of the
      services were medically unnecessary and not provided. And again, the referrals
      were induced by bribery and kickbacks. That was you. That was what you were
      doing.
              I’ve considered your history and your characteristics. You’re not some
      person off the street, some person that’s had no opportunity in life, some person
      with no education that has to resort to crime to survive. That was not you. You
      had an education, a good education. You had opportunity to have a good living,
      but yet you resorted to stealing from the poor to supplement your income.
              You are 41, come from a big family. You’re married with three children.
      I am very familiar with your wife and your children from the excellent sentencing
      memorandums provided to me by Mr. Wishnow and Mr. Friedman. There is
      apparently an issue of whether or not you suffer from depression. No substance
      abuse. Again, you’re a well-educated individual. What is interesting, as I told Mr.
      Wishnow and Mr. Friedman, you really didn’t seem to live above your means
      during the course of the conspiracy. A lot of these healthcare defendants who
      were involved in the fraud that you were involved in live in these exorbitant
      lifestyles. You didn’t.
              So I’m wondering where did all the money go. In 2012, $379,000 -- or
      where all the money is. Two thousand and thirteen, $484,000. In 2014, you
      pulled in over two million dollars. Where is that money? Have you hidden it?
      Where is it? So I have, again, considered your history and your characteristics.
              I’ve considered the need for the sentence imposed to reflect the
      seriousness of the offense, to promote respect for the law, and provide just
      punishment for this offense to afford adequate deterrence to criminal conduct
              I wonder if you appreciate what you have done, the harm that you’ve done
      to your community. You’re an immigrant from Pakistan. You know that there’s
      a big movement to stop immigrants from coming to this country, in particular,
      immigrants who are of the Muslim faith, immigrants who are from Pakistan,
      because they’re quote, unquote, criminals.
              And what did you do to your community? You’re a criminal. You’re an
      immigrant that came to this country and became a criminal who stole from the
      poor, like the other individuals involved in this healthcare fraud.
              You know, as I sit here and reflect, and I'm just thinking about my own
      staff here, several of whose parents are immigrants who had to work hard in this
      country so their kids could get an education.
              I think of my own parents. My dad worked as a carpenter and my mom as
      a waitress. And they didn't need to steal or do anything. They worked hard and
      yet were able to provide for their kids and give their kids a better opportunity than
      they ever had.
              You have more of an opportunity to succeed in this country that my
      parents, than the staff -- than my staff’s parents did. And what did you do? You
      stole from the poor. And you’re asking me to go under the guidelines for you, to

                                               3
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3116 Filed 12/04/20 Page 4 of 8




        have sympathy, to have mercy for you?
                And I know Mr. Gurewitz is out there listening to this as well. I don’t
        have any sympathy for what you and your co-conspirators did in this case, none.
        You hurt your family. You hurt your fellow countrymen by what you did. And
        you have hurt and slandered all the immigrants that are in this country right now
        and the discrimination that they have to face because of criminal activity by
        immigrants.
                I’ve considered the need to protect the public from further crimes by you,
        to provide you with needed educational or vocational training, medical care or
        other correctional treatment in the most effective manner.
                I’ve considered the kinds of sentences available. The max is 20 years.
        I’ve accepted the Rule 11, so Im capped at 151. Probation is an option, but
        obviously that’s not something I’m going to do.
                Again, I’ve considered the excellent brief by your attorneys, Mr. Friedman
        and Mr. Wishnow for a variance and departure that I’m not going to do. I’m not
        going to do it.
                So I have considered all the factors under 18 U.S.C. Section 3553 in
        imposing the sentence that I’m going to impose upon you right now.

(ECF No. 188, Sentencing Transcript).

        Defendant is now serving his sentence, which he began serving on March 24, 2016. He

is currently being housed at MVC Moshannon Valley CI. His projected release date is October

18 2024.

        On September 18, 2020, Defendant filed a pro se Motion for Compassionate Release,

claiming that he is at risk of the more severe complications from COVID-19, if he were to

contract the virus, because of his age. (ECF No. 363). Defendant is forty-five years old.

Defendant also contends that he should be released because his wife is caring for the couple’s

three minor children by herself. Defendant claims that his children have learning disabilities and

face other challenges. He also contends that his “wife does not have the time to volunteer to

school activities due to the huge financial responsibilities that have bestowed upon her.” (Def.’s

Br. at 7).

        The Government agrees that Defendant has exhausted his administrative remedies but

                                                4
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3117 Filed 12/04/20 Page 5 of 8




opposes the motion on the merits. It argues that Defendant has not shown any extraordinary

circumstances as he does not claim to have any medical conditions that place him at heightened

risk of the more severe complications of COVID-19, if he were to contract the virus, and he is

only 45 years old. The Government also argues that Defendant’s motion should be denied

because a consideration of the § 3553(a) factors weighs against release.

                                             ANALYSIS

         “The ‘compassionate release’ provision of 18 U.S.C. § 3582 allows district courts to

reduce the sentences of incarcerated persons in ‘extraordinary and compelling’ circumstances.

18 U.S.C. § 3582(c)(1)(A).” United States v. Jones, __ F.3d __, 2020 WL 68117488 at *1 (6th

Cir. Nov. 20, 2020).

         “An imprisoned person may file a motion for compassionate release after (1) exhausting

the BOP’s administrative process; or (2) thirty days after the warden received the compassionate

release request – whichever is earlier.” Id. at *4. Here, it is undisputed that Defendant

exhausted his administrative remedies, and therefore, the Court may consider Defendant’s

motion.

         The United States Court of Appeals for the Sixth Circuit has recently held that sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry. “The three-step

§ 3582(c)(1)(A) test is as follows. At step one, a court must ‘find[]’ whether ‘extraordinary and

compelling reasons warrant’ a sentence reduction. 18 U.S.C. § 3582(c)(1(A)(I).1” Jones, supra,

at *6.

         “At step two, a court must ‘find[]’ whether ‘such a reduction is consistent with


         1
          Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).

                                                  5
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3118 Filed 12/04/20 Page 6 of 8




applicable policy statements issued by the Sentencing Commission.’” Id. (quoting

3582(c)(1)(A)) (emphasis added). “The Commission’s policy statement on compassionate

release resides in U.S.S.G. § 1B1.13 (U.S. Sent’g Comm’n 2018).” Id. “Thus, if § 1B1.13 is

still ‘applicable,’ courts must ‘follow the Commissions’s instructions in [§ 1B1.13] to determine

the prisoner’s eligibility for a sentence modification and the extent of the reduction authorized.’”

Jones, supra (citing Dillon, supra). The Sixth Circuit held in Jones that § 1B1.13 does not apply

“to cases where an imprisoned person files a motion for compassionate release.” Jones, supra, at

* 7. That means that, ‘[u]ntil the Sentencing Commission updates § 1B.13 to reflect the First

Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned

person files a § 3582(c)(1)(A) motion.” Id. Because Defendant’s compassionate release motion

was filed by an incarcerated person, this Court “may skip step two of the § 3582(c)(1)(A) inquiry

and ha[s] full discretion to define ‘extraordinary and compelling’ without consulting the policy

statement in § 1B1.13.” Jones, supra, at * 9.

       “At step three, ‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction authorized by [steps one and two]

is warranted in whole or in part under the particular circumstances of the case.’” Jones, supra, at

* 7 (citing Dillon v. United States, 560 U.S. 817, 827 (2010)).

       This Court agrees with other courts that have concluded that the COVID-19 pandemic

alone does not justify compassionate release to prisoners. See, e.g., United States v. Shah, No.

16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether

COVID-19 will spread through Defendant’s detention facility ..., whether Defendant will


                                                 6
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3119 Filed 12/04/20 Page 7 of 8




contract COVID-19, and whether he will develop serious complications, does not justify the

extreme remedy of compassionate release.”); see also United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release[.]”).

       Moreover, Defendant is only forty-five years old and has not shown that he has any

medical conditions that could place him at heightened risk of the more severe complications of

the virus, if he were to contract it. This Court has also considered Defendant’s claimed family

circumstances and concludes that they do not warrant release.

       In sum, the Court concludes that Defendant has not established any extraordinary or

compelling circumstances that warrant his release.

       This Court further concludes, as a matter of its discretion, that consideration of the §

3553(a) factors weighs against granting compassionate release in this particular case. See United

States v. Ruffin, 978 F.3d 1000, 1001 (6th Cir. Oct. 26, 2020) (Noting the “statute leaves district

courts with discretion to deny relief under a balancing of the sentencing factors in 18 U.S.C. §

3553(a).”).

       As this Court noted on the record at Defendant’s sentencing, the offense in this case was

a very serious offense. Defendant was involved in a large-scale conspiracy that resulted in more

than thirty million dollars in fraudulently-obtained Medicare reimbursements. It was a complex

scheme that was perpetrated over the course of seven years, not an isolated event. It was a crime

of pure greed, as Defendant is an educated man with the ability to earn a good living without

resorting to crime. And Defendant not only stole from the Medicare program, he stole from the

patients that need the support of that program.


                                                  7
Case 2:15-cr-20351-SFC-MKM ECF No. 375, PageID.3120 Filed 12/04/20 Page 8 of 8




       In addition, this Court already gave Defendant a break when it sentenced him to 121

months of imprisonment, the low end of his guidelines range of 121 to 151 months of

imprisonment. Releasing him now, after having served only about half of that sentence, would

not reflect the seriousness of his offense or promote respect for the law.

       In sum, consideration of the § 3553(a) factors, including Defendant’s history and

characteristics, seriousness of the offense, promoting respect for the law, and providing just

punishment weigh against Defendant’s request for compassionate release. This Court concludes

that Defendant is not an appropriate candidate for the extraordinary remedy of compassionate

release.

                                   CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: December 4, 2020




                                                 8
